Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
 
Response to Amendment
	This office action is in response to the amendment filed on 10/6/2022. Currently claims 1-16 are pending.
Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 10/6/2022, with respect to the rejection(s) of claim(s) 1-2 and 9-10 under 35 USC 102 as being anticipated by Juhasz, claims 1, 3, 9 and 11 rejected under 35 USC 103 as being unpatentable over O’Donnell in view of Juhasz, and claims 4-8 and 12-16 rejected under 35 USC 103 as being unpatentable over O’Donnell in view of Juhasz in view of Renke in view of Tedford have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional references of Romano et al (WO-2010094353 appears as Alain on references cited) and Blumenkranz et al (US 20060100677).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a marker utility for marking a point onto which the eye should be focused during the treatment by providing a light spot in a central region in front of the eye while the aiming beam and the treatment beam are directed to a peripheral region.” in claim 1.

The most relevant sections for this limitation are found on Figs. 2-3 of applicant’s figures and pg. 12 of the written specification received on 7/22/2020 which states the following:
“Also preferably provided in the system is a marker utility for marking a region onto which the patient’s eye should be focused or in other words the line of sight of the patient should be directed to said region thus enabling to keep the patient’s eye in a correct position during treatment. The marker may be constituted by a light spot aligned with the center of the beam shaping device (disk). To this end, the disk may be made of material opaque for both the aiming and treatment beams and in addition to the above described optical windows transparent for the aiming and treatment beams around the periphery region thereof, has a central optical window transparent only for the aiming beam. Alternatively, a light spot may be projected onto the central region of the disk at its side facing the patient’s eye. This may for example be implemented using the same 20 aiming beam source, by splitting the emitted beam into two portions, one forming the aiming beam propagating towards one side of the disk, and the other being directed (by mirrors) towards the central region of the other side of the disk.”
Based on this section, any structure that aids in the directing of light to result in a light spot in a central region in front of the eye while the aiming beam and the treatment beam are directed to a peripheral region is a marker utility as claimed. Based on specification such structures include (but are not limited to) translucent materials, windows, or apertures that direct light as claimed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
First, claims 1 and 9 recite the limitations: “a marker utility for marking a point onto which the eye should be focused during the treatment by providing a light spot in a central region in front of the eye while the aiming beam and the treatment beam are directed to a peripheral region” and “marking a point onto which the eye should be focused during the treatment by providing a light spot in a central region in front of the eye while the aiming beam and the treatment beam are directed to a peripheral region”. What element has a central region as claimed? Is applicant, referring to a central region of the optical device, the eye, or some other structure? What element has a peripheral region? Is applicant referring to the peripheral region of the optical device, the eye, or some other structure? For this examination, the interpretation taken is that applicant is referring to a central region of the optical device and a peripheral region of the optical device. This interpretation is supported by the cited section of pg. 12 of applicant’s written specification (provided under the previous section of “claim interpretation” discussing the 112(f)-interpretation pertaining to this limitation. Regardless if this is the intended interpretation, the language should be amending to make applicant’s intended interpretation claim. Claims 2-8 and 10-16 are rejected based on dependency to claims 1 and 9.
	Second, claims 1 and 9 recite the limitations “an optical device, which is configured to direct the aiming beam to impinge on a limbal area of an eye and, after alignment of the aiming beam with the limbal area” and “applying an optical device, comprising one or more optical elements, to direct the aiming beam to impinge on a limbal area of an eye and, after alignment of the aiming beam with the limbal area”, respectively. The term “limbal area” is indefinite. The specification doesn’t provide any special definition for this term and “limbal area” is not a clearly defined part of the anatomy (i.e. the limbus or sclera or cornea or some other part of the eye). It is clear that the “limbal area” refers to at least part of the limbus. However, what’s not clear is what are the boundaries are for the “limbal area”. Does the limbal area only refer to the limbus, or the limbus and its surrounding tissues? For example, does limbal area just cover the entire limbus, or does limbal area include the sclera, or does the limbus cover a subset of the limbus like the scleral limbus, or does limbal area refer to something else? The broadest reasonable interpretation taken for this examination is that limbal area refers to the limbus, cornea and the sclera. Claims 2-8 and 10-16 are rejected based on dependency to claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al (US 5370641) hereafter known as O’Donnell in view of Romano et al (WO-2010094353 appears as Alain on references cited) in view of Blumenkranz et al (US 20060100677) hereafter known as Blumenkranz.

Regarding Claim 1:
O’Donnell discloses:
Apparatus for medical treatment [see abstract…. “a surgical laser device”], comprising: 
a laser source, which is configured to output a beam of laser radiation [see Col. 4 lines 11-20… “the laser handpiece is connected by fiberoptic cable 52 to a laser energy source (not shown) emitting”]; 
and an optical device [see Fig. 4 element 52 and Col. 4 lines 11-20… “Laser 48 is inserted under flap 38, or flap 38 is retracted.  Laser 48 is positioned to bring the laser beam to bear on the corneascleral bed, or alternatively, the laser handpiece is connected by fiberoptic cable 52 to a laser energy source”], which is configured to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see Col. 4 lines 18-31…. “Energy 50 is directed to the area under flap 38 including trabecular meshwork 34 and Canal of Schlemm 36.” And see Fig. 5 element 50 (energy) being directed by laser through the eye.]
However, O’Donnell fails to disclose “an aiming beam source, which is configured to output an aiming beam of visible radiation in alignment with the treatment beam and having smaller intensity than the treatment beam”, and since O’Donnell fails to disclose an aiming beam source, O’Donnell also fails to disclose the optical device as being “configured to direct the aiming beam to impinge on a limbal area of an eye” and O’Donnell being configured to direct the laser radiation “after alignment of the aiming beam with the limbal area,”. Finally, O’Donnell fails to disclose “a marker utility for marking a point onto which the eye should be focused during the treatment by providing a light spot in a central region in front of the eye while the aiming beam and the treatment beam are directed to a peripheral region.”
Romano discloses that a known way of treating the trabecular meshwork with energy is to apply a treatment pattern in an annular (i.e. circular) or semi-annular (i.e. arc) shape to define the region being treated [see pg. 8 lines 29-30 and pg. 9 lines 1-5…. See “It will be understood in the case of the present invention that the treatment pattern corresponds to the form defined by the regions to be treated. In the case of the treatment of the trabecular meshwork, the treatment pattern may be annular or semi-annular.”] in the analogous art of ophthalmological treatment [see pg. 1 lines 4-10… “The present invention is generally directed to a surgical treatment for ocular pathology”].
	Blumenkranz discloses in the analogous art of laser ophthalmic surgery [see para 1… “The present invention relates to laser treatment of the retina, and more particularly to laser treatment of the retina at multiple locations”] a known way to produce a circular pattern is to include an alignment subsystem that has low power laser source (which is lower than the treatment beam) that produces a circular visible light pattern and align this light pattern with the laser source that output a treatment beam (i.e. an aiming beam source, which is configured to output an aiming beam of visible radiation in alignment with the treatment beam with the treatment beam and having smaller intensity than the treatment beam and having smaller intensity than the treatment beam) and Blumenkranz discloses the alignment subsystem as producing a light spot in the center region of the pattern made and the aiming beam and the treatment beam as directed to the peripheral region of the pattern made (i.e. a marker utility for marking a point onto which the eye should be focused during the treatment by providing a light spot in a central region in front of the eye while the aiming beam and the treatment beam are directed to a peripheral region) [see Fig. 2 element 21, 24 and 26 and para 23…“Alignment source 411 can be an LED (Light Emitting Diode) source or a low power laser source providing less than 1 mW per alignment spot.” And para 19 “FIG. 2 shows a block diagram of a system 20 suitable for performing the method of FIG. 1, as well as a retina 23 having an alignment pattern and treatment locations on it. Within system 20 are two subsystems, an alignment subsystem 21 and a laser subsystem 22. Alignment subsystem 21 provides a visible alignment pattern having at least two spots to retina 23. In the example of FIG. 2, the alignment pattern has spots 24 arranged in a circle and a spot 26 at or near the center of the circle formed by spots 24. Alignment pattern spots are shown with dotted lines on FIG. 2. Laser subsystem 22 provides doses of laser energy to at least two treatment locations on retina 23 which are substantially aligned with alignment pattern spots.”]. 
Since O’Donnell is directed to treating the trabecular meshwork [see abstract of O’Donnell… “This invention contemplates the use of a surgical laser device characterized by ultra-violet or infrared radiation to achieve controlled trabeculodissection in selected regions of the trabecular meshwork and Schlemm's Canal.”], but is silent as to the specific pattern used to treat this trabecular meshwork and Romero discloses that an annular shape is a known pattern used to apply energy to treat the trabecular meshwork, and Blumenkranz discloses a known way to create this circular pattern, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify O’Donnell by including an alignment subsystem that has an aiming beam source as claimed, configuring this aiming beam to direct and align the aiming beam as claimed and has a marker utility as claimed to treat the trabecular meshwork with a known pattern.

Regarding Claim 9:
O’Donnell discloses:
A method for medical treatment [see abstract… “This invention contemplates the use of a surgical laser device characterized by ultra-violet or infrared radiation to achieve controlled trabeculodissection in selected regions of the trabecular meshwork and Schlemm's Canal.”]
, comprising: 
providing a laser source , which is configured to output a treatment beam of laser radiation [see Col. 4 lines 11-20… “the laser handpiece is connected by fiberoptic cable 52 to a laser energy source (not shown) emitting”]; and
applying an optical device, comprising one or more optical elements  [see Fig. 4 element 52 and Col. 4 lines 11-20… “Laser 48 is inserted under flap 38, or flap 38 is retracted.  Laser 48 is positioned to bring the laser beam to bear on the corneascleral bed, or alternatively, the laser handpiece is connected by fiberoptic cable 52 to a laser energy source”], to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area  [see Col. 4 lines 18-31…. “Energy 50 is directed to the area under flap 38 including trabecular meshwork 34 and Canal of Schlemm 36.” And see Fig. 5 element 50 (energy) being directed by laser through the eye.].
However, O’Donnell fails to disclose “providing an aiming beam source, which is configured to output an aiming beam of visible radiation in alignment with the treatment beam and having smaller intensity than the treatment beam” and since O’Donnell fails to disclose providing an aiming beam source, O’Donnell also fails to disclose the optical device applying an optical device “to direct the aiming beam to impinge on a limbal area of an eye” and the directing the laser radiation as occurring “after alignment of the aiming beam with the limbal area”. Finally, O’Donnell fails to disclose “marking a point onto which the eye should be focused during the treatment by providing a light spot in a central region in front of the eye while the aiming beam and the treatment beam are directed to a peripheral region.”
Romano discloses that a known way of treating the trabecular meshwork with energy is to apply a treatment pattern in an annular (i.e. circular) or semi-annular (i.e. arc) shape to define the region being treated [see pg. 8 lines 25-30 and pg. 9 lines 1-5…. See “It will be understood in the case of the present invention that the treatment pattern corresponds to the form defined by the regions to be treated. In the case of the treatment of the trabecular meshwork, the treatment pattern may be annular or semi-annular.”] in the analogous art of ophthalmological treatment [see pg. 1 lines 4-10… “The present invention is generally directed to a surgical treatment for ocular pathology”].
	Blumenkranz discloses in the analogous art of laser ophthalmic surgery [see para 1… “The present invention relates to laser treatment of the retina, and more particularly to laser treatment of the retina at multiple locations”] a known way to produce a circular pattern is to include an alignment subsystem that has low power laser source (which is lower than the treatment beam) that produces a circular visible light pattern and align this light pattern with the laser source that output a treatment beam (i.e. providing an aiming beam source, which is configured to output an aiming beam of visible radiation in alignment with the treatment beam and having smaller intensity than the treatment beam) and Blumenkranz discloses the alignment subsystem as producing a light spot in the center region of the pattern made and the aiming beam and the treatment beam as directed to the peripheral region of the pattern made (i.e. marking a point onto which the eye should be focused during the treatment by providing a light spot in a central region in front of the eye while the aiming beam and the treatment beam are directed to a peripheral region) [see Fig. 2 element 21, 24 and 26 and para 23…“Alignment source 411 can be an LED (Light Emitting Diode) source or a low power laser source providing less than 1 mW per alignment spot.” And para 19 “FIG. 2 shows a block diagram of a system 20 suitable for performing the method of FIG. 1, as well as a retina 23 having an alignment pattern and treatment locations on it. Within system 20 are two subsystems, an alignment subsystem 21 and a laser subsystem 22. Alignment subsystem 21 provides a visible alignment pattern having at least two spots to retina 23. In the example of FIG. 2, the alignment pattern has spots 24 arranged in a circle and a spot 26 at or near the center of the circle formed by spots 24. Alignment pattern spots are shown with dotted lines on FIG. 2. Laser subsystem 22 provides doses of laser energy to at least two treatment locations on retina 23 which are substantially aligned with alignment pattern spots.”]. 
Since O’Donnell is directed to treating the trabecular meshwork [see abstract of O’Donnell… “This invention contemplates the use of a surgical laser device characterized by ultra-violet or infrared radiation to achieve controlled trabeculodissection in selected regions of the trabecular meshwork and Schlemm's Canal.”], but is silent as to the specific pattern used to treat this trabecular meshwork and Romero discloses that an annular shape is a known pattern used to apply energy to treat the trabecular meshwork, and Blumenkranz discloses a known way to create this circular pattern, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify O’Donnell by providing an alignment subsystem that has an aiming beam source as claimed, using this alignment subsystem to direct and align an aiming beam as claimed, and marking a point on the eye as claimed similar to that of Blumenkranz, to treat the trabecular meshwork with a known pattern.

Regarding claim 2 and 10, see Fig. 4-5 of O’Donnell which shows the scanning the beam over the eye without any element of optical device contacting the eye. 


Regarding claims 3 and 11, Col. 1 lines 5-26 of O’Donnell [see in particular…“This invention relates generally to a method of controlling open-angle glaucoma by surgery and more specifically to the use of a laser in surgery to reduce the thickness of the trabecular meshwork and tissue around Schlemm's Canal to increase filtration of the aqueous humor and thereby controlling the open-angle glaucoma.” and “The disease is characterized by the increase in intraocular pressure”] discloses how O’Donnell in view of Romano in view of Blumenkranz is directed to treating glaucoma (a condition that is characterized by an increase intraocular pressure). If a condition with high intraocular pressure is treated, then it is understood the intraocular pressure of the eye will be reduced.


Claims 4-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell in view of Romano in view of Blumenkranz as applied to claims 1 and 9 above, and further in view of Renke et al (US 20150164635) hereafter known as Renke and Tedford et al (US 20160067087) hereafter known as Tedford.

O’Donnell in view of Romano in view of Blumenkranz discloses the invention substantially as claimed including all the limitations claims 1 and 9. Additionally, O’Donnell in view of Romano in view of Blumenkranz discloses using a laser with infrared radiation wavelength for treating the trabecular meshwork [abstract… “This invention contemplates the use of a surgical laser device characterized by ultra-violet or infrared radiation to achieve controlled trabeculodissection in selected regions of the trabecular meshwork and Schlemm's Canal”].
However, O’Donnell in view of Romano in view of Blumenkranz, makes no mention of accounting for stem cells associated with or in the cornea. Thus, O’Donnell in view of Romano in view of Blumenkranz makes no mention choosing optical properties to stimulate the specifically claimed stem cells as outlined in claims 4-7 or stimulating the specifically claimed stem cells associated with the cornea as outlined in claims 12-15. Nor, does O’Donnell in view of Romano in view of Blumenkranz disclose directing light to irradiate the epithelium of the cornea to treat dry eye as recited in claims 8 and 16. 
Renke discloses that there is a known stimulation change in stem cells associated with the cornea with the treatments to the trabecular meshwork and this stimulation can be beneficial [see para 14… “Recently the stem cells responsible for this have been located in the posterior limbus.  At this junction between the cornea and sclera, there is an area known as the transition zone where stem cells believed to be responsible for endothelial and trabecular meshwork cells reside.  Schwalbe's Line demarks part of the transition zone.  The stem cells have been observed to be stimulated after laser trabuculoplasty for glaucoma treatment.  Stem cells are known to be activated by trauma.  In these cases, the stimulation can be beneficial or detrimental if over stimulated.” And “In these cases, the stimulation can be beneficial or detrimental if over stimulated.”] in the analogous art of treatment of glaucoma [see para 13… “It may be possible to cure glaucoma through proactive prevention.  Stem cell activity and cellular regeneration in the trabecular meshwork also are likely involved.  A device to stimulate the responsible stem cells along with structural support could provide the eye with all that is necessary to prevent the manifestation of glaucoma.”].
Tedford discloses that infrared light in the range of 800-900nm is known to stimulate cell activity (ie optical properties or a beam to stimulate cells) [see para 5… “Light can act on different mechanisms within cellular tissue to stimulate or suppress biological activity in a process commonly referred to as photobiomodulation ("PBM").” and para 39… “The use of individual wavelengths, such as red light (640-700 nm) or near infrared (NIR) light (800-900 nm), can each individually stimulate mitochondrial cytochrome C oxidase (CCO) enzyme activity as found in both in vitro and in vivo studies.”].  Additionally, Tedford discloses using low level light with this infrared light to treat areas of the eye [see para 37…“a wearable apparatus or device can deliver a therapeutic, independently controlled, multi-wavelength combination of low level light to ophthalmologic tissue at the time and place convenient for the patient”] including in the cornea [see para 53… “In other embodiments, the irradiated portion of the eye is a targeted region of the eye, such as the retinal region, the macula, or the cornea”] to treat glaucoma and dry-eye [see para 10… “the apparatuses and methods described herein are used to treat, or otherwise address subjects having, or experiencing symptoms of acute or chronic ocular syndromes (e.g., glaucoma” and “methods described herein can also be used to treat, or otherwise address subjects having acute and chronic ocular conjunctiva and corneal disease including any acute injuries such as exposure keratitis or UV keratitis, dry eyes,”].
Since a wavelength band of 800-900nm (the lower end of IR radiation and also known as near infrared) is known to stimulate cell activity as taught by Tedford and Renke discloses that stimulating cell growth around the limbus can be beneficial following treatment of trabecular meshwork in helping treat glaucoma, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify O’Donnell in view of Romano in view of Blumenkranz by using specifically a wavelength of 800-900nm when treating the trabecular meshwork as such a wavelength is a subset of known wavelengths that will stimulate endothelium stem cells in the limbus (stem cells associated with the cornea which recites claims 4 and 12) to grow; thereby, further improving the treatment of glaucoma.
Since both Tedford’s application of low-level light of about 800-900nm through the cornea is a known treatment of glaucoma and O’Donnell in view of Romano in view of Blumenkranz’s treatment of trabecular meshwork by direct application of irradiation via the limbus both independently are known treatments for  glaucoma, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify O’Donnell in view of Romano in view of Blumenkranz in view of Tedford in view of Renke to not only configure and direct irradiation through the limbus to the trabecular meshwork, but also include the application of specifically low-level light of about 800-900 nm, (ie a beam with optical properties to stimulate stem cells in the cornea as discussed further below) through the cornea as taught by Tedford because, absent unpredictable results, one of ordinary skill would expect the application of two independent ways of treating glaucoma to perform better and if not the same efficacy in treatment. 
As a low-level light with wavelength of 800-900nm is applied to the cornea cells including stems cells in the endothelium, stroma and epithelium, the optical properties are chosen and directed to stimulate stem cells. Also, this treatment of cornea is understood to irradiate the epithelium of the cornea to treat dry eye as claimed provide treatment for dry eye. This assertion is supported in that applicant’s own disclosure which discloses how low-level laser therapy (another name for photobiomodulation) is the driving forces for cellular stimulation and treating dry eye. This can be seen on pg. 5 lines 5-10 of applicant’s disclosure received on 7/22/2020: 
“The treatment beam typically comprises laser radiation, output by a laser source, which may be in the visible and/or the near infrared (NIR) range.” 
And on pg. 7 lines 17-27 of applicant’s disclosure received on 7/22/2020:
“For example, in some embodiments, the laser source and beam-shaping or scanning optics are configured for treatment of dry eye and other conditions resulting from deficiencies of the limbal epithelial cells. The treatment in such embodiments is believed to be associated with stimulation of corneal stem cells by low-level laser therapy; but the treatment is effective regardless of the actual underlying biological mechanism. Treatment of the corneal epithelium may use lower laser power levels than treatment of interior structures.”
Since the same parameters are being applied as discussed in the disclosure, it is understood that the further limitations of claims 4-8 and 12-16 are recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792